Title: To Thomas Jefferson from Samuel Smith, 10 February 1808
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir/
                            
                            Senate Chamber Wednesday i.e. 10 Feb. 1808
                            
                        
                        I do myself the honor to send you an Extract of a letter recieved in Baltimore from our Navy Agent in London—The Idea of making all the Ports in G.B. Free is grand & may operate powerfully to support her
                                sometime longer. I am 
                  your Obed Servt.
                        
                            S. Smith
                            
                        
                    